DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/160,035, for an AERIAL CABLE MANANGEMENT DEVICE, filed on 1/27/2021.  This correspondence is in response to applicant's reply filed on 4/14/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavalli (U.S. Pat. 325,394).
Regarding claim 1, Cavalli teaches an aerial cable management device comprising: a trunk; and a plurality of arms, each arm including a body defining a central pivot point and having a cable support element disposed at both opposite ends of the body, wherein the cable support element comprises a generally C-shaped receiving area extending from a radial end of the plurality of arms, wherein each of the plurality of arms is rotatably coupled with the trunk in a shared direction of rotation.


[AltContent: textbox (location spaced apart)][AltContent: textbox (C-shaped receiving area)][AltContent: arrow][AltContent: textbox (trunk)]
    PNG
    media_image1.png
    502
    538
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (central pivot point)][AltContent: textbox (arms)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]




[AltContent: textbox (C-shaped receiving area)]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (cable support element)][AltContent: textbox (cable enters deice)][AltContent: textbox (cable guide)]
[AltContent: textbox (cable exits device)]


Regarding claim 2, Cavalli teaches the device of claim 1, comprising: a cable guide disposed along an end of the trunk where a cable enters and exits the aerial cable management device, wherein the trunk is configured to be fixedly coupled to the cable at the cable guide, and wherein each of the plurality of arms is configured to retain the cable through cable tension.
Regarding claim 4, Cavalli teaches the device of claim 2, wherein the trunk is further configured to retain the cable through cable tension at a location spaced apart from where the trunk is configured to fixedly couple to the cable.
Regarding claim 6, Cavalli teaches the device of claim 1, wherein the receiving areas are configured to receive a cable, and wherein the receiving areas are configured to support cable tension in a direction generally parallel with the shared direction of rotation.
Regarding claim 7, Cavalli teaches the device of claim 1, wherein the aerial cable management device further comprises at least one brace configured to selectively maintain the aerial cable management device in the in-use configuration.
Regarding claim 8, Cavalli teaches the device of claim 1, wherein the plurality of arms are rotatable between an in-use configuration and a collapsed configuration, and wherein at least one effective dimension of the aerial cable management device is at least 60% less in the collapsed configuration as compared to the in-use configuration.
Regarding claim 9, Cavalli teaches the device of claim 1, wherein less than 90% of the cable disposed in the aerial cable management device is configured to contact the cable support elements.
Regarding claim 10, Cavalli teaches an aerial cable management device comprising a body having an in-use configuration and a collapsed configuration, wherein at least one effective dimension of the aerial cable management device is at least 60% less in the collapsed configuration as compared to the in-use configuration, the body defining a central pivot point and having a cable support element disposed at both opposite ends of the body, wherein the cable support element comprises a generally C-shaped receiving area extending from a radial end of a plurality of arms of the body.
Regarding claim 15, Cavalli teaches the device of claim 10, wherein an angular offset between the in-use configuration and the collapsed configuration is at least 30 degrees.
Regarding claim 16, Cavalli teaches a method of using an aerial cable management device (see figure above), the method comprising: reconfiguring the aerial cable management device between a collapsed configuration and an in-use configuration by rotating a plurality of arms of the aerial cable management device along a generally shared direction of rotation; and wrapping a cable around one or more cable support elements through a receiving area extending from radial ends of the plurality of arms.
Regarding claim 17, Cavalli teaches the device of claim 16, further comprising fixedly coupling the cable to the aerial cable management device at a cable coupling location (at cable support element).
Regarding claim 19, Cavalli teaches the device of claim 16, wherein reconfiguring the aerial cable management device is performed such that at least one effective dimension of the aerial cable management device is at least 60% less in the collapsed configuration as compared to the in-use configuration.
Regarding claim 20, Cavalli teaches the device of claim 16, wherein the cable support elements comprises a generally C-shaped receiving area for receiving the cable.
Allowable Subject Matter
Claims 3, 5, 11-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-10, 15-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 16, 2022